Title: To Thomas Jefferson from Robert Lawson, 16 February 1781
From: Lawson, Robert
To: Jefferson, Thomas



Sir
P. Edward Feb. 16th. 1781.

I yesterday was inform’d on my way home, that General Green had retreated to Dan River, being inferior to Cornwallis in his number of Men, who was pushing after him with great avidity, and that Gl. Green had call’d upon the most convenient Counties to turn out the Militia to his Aid. Among one of the Counties that are call’d upon is this. The Militia have met to day at the Court House (where I now am) and I am confident that I could march the whole of them, that are at all able to do military duty, were they properly arm’d, but as they are not arm’d, I have thought it most eligible to send only such as have such arms as may serve until better can be procur’d. The rest of the Militia I have order’d to hold themselves in readiness to march at a moments warning, should it be consistent with your Orders. I have form’d a Company of Riflemen (pick’d Men) consisting of 24 Rank and file, and have order’d them to march with all possible speed to General Green. A Company of about that number with very good Guns (not musquets) march’d from this County last Evening under Capt. Moore. And I have collected as many more Guns, as will enable me to march another Company early Tomorrow—in all about 100 Men. If Arms &c. can be procur’d, I’ll engage to march the whole force of this County  if necessary. I have sent down an Express to your Excellency in order to recieve particular Orders, as to the forming, arranging, and marching the Militia in this quarter. As Genl. Muhlenberg commands the Militia below, I wish for yours, and the Barons approbation, to take command of the Militia in this quarter, as I know them pretty generally, and am well acquainted with the Country and the roads leading thro’ it—especially as it is the earnest desire of the people that this should be the Case.
I must beg leave to suggest to Your Excellency, that it is necessary that the tenor of my Commission should be alter’d. You’ll recollect that my Commission gave me command over the Volunteers only: As such a body exists no longer, I must sollicit Your Excellency, if agreeable to the Honorable board, that a new Commission be made out giving me command in the Militia, dated at the time my Volunteer one pass’d the board. I hope no objection can be form’d against this request of mine particularly as the Honble. Major Gl. The Baron de Steuben hath been pleas’d to confer on me the command of all the Troops on the Southern Side of James River, had it been convenient to me to continue at the post below. Altho’ my Health is still impair’d, I cannot reconcile it to my feelings to stay at home, when a vindictive, and cruel Enemy are making such rapid strides towards the Heart of our Country.
You’ll be pleas’d to inclose me the necessary Commission with your full instructions, which I shall literally, and chearfully fulfill so far as within my power.
I hope the Express will be dispatchd as quick as may be.
I have the honor to be with great respect Sir, Your Excellencys Most Obedt. Servt,

Ro: Lawson B.G.M.

